Citation Nr: 1029600	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  00-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative joint disease (DJD) of the left knee, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for DJD of the left hip, to 
include as secondary to bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to May 1952, and 
from August 1952 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  An October 2005 rating decision subsequently granted a 
separate 10 percent rating for limitation of extension of the 
left knee, effective from April 2005.  Thereafter, in a decision 
in January 2006, the Board denied entitlement to an increased 
original evaluation for DJD of the left knee and a separate 
rating in excess of 10 percent for limitation of extension of the 
left knee.  At that time, the Board also remanded the issue of 
entitlement to service connection for DJD of the left hip, to 
include as secondary to bilateral knee disability, for further 
development.  The Veteran then appealed the Board's January 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court) to the extent it denied an increased original 
rating for DJD of the left knee.  Pursuant to a Joint Motion for 
Remand filed in July 2007, the Court vacated the Board's decision 
to the extent it denied the claim for an increased original 
rating for DJD of the left knee.  The issue of entitlement to a 
separate rating in excess of 10 percent for limitation of 
extension was dismissed.

In March 2008, the Board remanded the case for further 
development.  Thereafter, the Board also sought and obtained an 
expert opinion with respect to the issue of entitlement to 
service connection for DJD of the left hip, to include as 
secondary to bilateral knee disability, and this issue is now 
ready for further appellate review.  


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DJD of the left knee is manifested by DJD with 
noncompensable limitation of flexion, but no recurrent 
subluxation or lateral instability.  

2.  DJD of the left hip has not been related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 
5260 (2009).  

2.  DJD of the left hip was not incurred in service or as a 
result of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.  With respect to the claim for an initial rating in 
excess of 10 percent for DJD of the left knee, this claim arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is established, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Following the adjudication of the claim for service connection 
for DJD of the left hip, an August 2004 letter advised the 
Veteran of the evidence necessary to substantiate his claim and 
the respective obligations of the Veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
An April 2008 letter also provided the Veteran with notice on the 
issues of establishing a disability rating and effective dates, 
and the claim was again denied in the August 2009 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).




The Veteran's service treatment records are associated with the 
claims folder, as are post-service private and VA medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents or 
records that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  A March 2009 VA joints examination also specifically 
addresses the current nature and severity of the Veteran's 
service-connected DJD of the left knee, and the Board has 
recently obtained an expert opinion as to whether there is any 
relationship between any DJD of the left hip and the Veteran's 
service-connected right and left knee disabilities.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Where, as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the veteran's original claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings). The medical evidence for the entire period 
must be considered.




Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Service connection for DJD of the left knee was granted by the 
June 2000 rating decision, at which time a 10 percent rating was 
assigned, effective from November 1999, under the diagnostic 
criteria for limitation of flexion, DC 5260.  As was noted 
previously, the Veteran does not take issue with the separate 
rating currently assigned for limitation of extension and as a 
result, entitlement to an increased rating will necessarily focus 
on whether the evidence warrants a higher rating for left knee 
DJD under DC 5260, or a separate rating for recurrent subluxation 
or lateral instability under DC 5257.  

Degenerative or traumatic arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints or joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 
set forth rating schedules for limitation of motion of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to 
limitation of leg flexion, Diagnostic Code 5260 allows a zero 
percent rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited to 
30 degrees, and a maximum of 30 percent for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 
97), held that a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  The 
General Counsel stated that when a knee disorder was already 
rated under DC 5257, the Veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) or 
5261 (extension limited to 5 degrees or more) in order to obtain 
a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Where additional disability is shown, a veteran rated under DC 
5257 can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint, as was 
done in this case.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Veterans Claims Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

A September 1999 private treatment record refers to severe 
arthritis in the left knee, but it is clear from the overall 
context of this record that the reporting physician is evaluating 
the Veteran's right knee disability.  

VA spine examination in February 2000 revealed that the left knee 
range of motion was from 0 to 115 degrees, with crepitation and 
pain on motion.  There was no ligamentous laxity and no swelling, 
but there was slight tenderness all over the knee itself.  X-rays 
of the left knee revealed severe DJD.  The overall diagnosis 
included severe DJD of the left knee.  

A private treatment record from October 2001 reflects findings of 
effusion and tenderness in the left knee.  The impression 
included DJD of the left knee, with effusion.  

VA joints examination in November 2001 revealed that left knee 
range of motion was from 0 to 135 degrees with a great deal of 
crepitation on motion.  The Veteran also had palpable osteophytes 
about the medial joint line with no ligamentous laxity, and 
negative McMurray, Lachman, and anterior drawer sign.  There was 
generalized tenderness surrounding the knee.  The diagnosis 
included DJD of the left knee.  

VA joints examination in June 2002 revealed that the left knee 
lacked 5 degrees from terminal extension and had 120 degrees of 
flexion.  There was pain on motion.  There was also slight 
puffiness over the area of the lateral joint line, but no 
definite effusion was appreciated otherwise.  There was some 
joint tenderness.  The diagnosis included DJD of the left knee.  

VA treatment notes from April 2003 suggest some laxity with 
respect to ligaments in the left knee.  

VA joints examination in April 2005 revealed that the Veteran was 
using a scooter.  Examination further revealed slight effusion of 
the left knee.  The knee lacked 10 degrees from full extension 
and had 110 degrees of flexion, with pain.  There was no 
additional limitation following repetitive use.  The collateral 
ligaments were stable to stress both medially and laterally with 
the knee in full extension and at 30 degrees of flexion.  The 
impression was DJD of the left knee.  

VA treatment records for the period of April 2005 to April 2008 
reflect that the Veteran continued to use assistive devices to 
help with ambulation but it was not specified what disability or 
disabilities required the use of such devices.  The records do 
not reflect an evaluation specifically for left knee complaints.

VA joints examination in March 2009 revealed that the Veteran 
walked with the assistance of a walker, and exhibited an antalgic 
gait.  Findings with respect to the left knee included bony joint 
enlargement, crepitus, deformity, tenderness, weakness, and 
guarding of movement, but no instability or patellar abnormality.  
There was, however, subpatellar tenderness.  Left knee flexion 
was from 0 to 70 degrees with pain.  There was also objective 
evidence of pain following repetitive motion.  There was no joint 
ankylosis.  X-rays revealed mild DJD.  The Veteran's left knee 
disability was found to have significant effects on occupational 
activities, including decreased mobility and manual dexterity, 
and problems with lifting, carrying, weakness, fatigue, strength, 
pain, and disfigurement.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, it 
has been held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Here, the Veteran seeks an increased evaluation for his left knee 
disorder, which is currently rated as 10 percent disabling 
pursuant to DCs 5003 and 5260.  As pointed out, an issue with 
respect to the Veteran's separate 10 percent rating for loss of 
extension is not for current appellate consideration.  

After a careful review of the medical evidence of record, it 
should first be noted that entitlement to a rating under 
Diagnostic Codes 5258 and 5259 for cartilage dislocation or 
removal is not for consideration as there is no evidence of 
dislocated or removed cartilage.  Moreover, range of motion 
findings do not support ankylosis.  As such, the evidence does 
not show that a higher rating under DC 5256 is warranted.  As no 
examination noted malunion of the tibia or fibula, DC 5262 is 
also not for application.

With respect to entitlement to a higher rating for limitation of 
flexion under DC 5260, examination has shown limitation of 
flexion of the left knee to 70 degrees at worst, with pain, and, 
most recently, with additional pain on repetitive use.  However, 
flexion limited to even 60 degrees would warrant only a 
noncompensable rating.  38 C.F.R. § 4.71a, DC 5260.  Thus, there 
is no limitation of flexion that could provide a basis to assign 
a rating higher than 10 percent, which contemplates his pain.  
See 38 C.F.R. § 4.59.  There is also no additional limitation of 
motion that is not already considered in the current rating that 
could provide a basis to award a higher rating based on the 
Veteran's pain on functional use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.7, 4.40, 4.45.  In addition, 
since arthritis is also rated based on limited motion, it does 
not provide any basis for a higher rating and, in fact, is 
already contemplated in the currently assigned rating due to the 
lack of compensable limitation of flexion.  See DCs 5003, 5010.  

Finally, the Board has also considered assigning a separate 
rating for recurrent subluxation or lateral instability.  
However, with the exception of one suggestion of left knee 
ligament laxity in April 2003, the record is otherwise negative 
for any clinical findings of joint subluxation or lateral 
instability.  In fact, every comprehensive VA examination 
conducted since 2000 is negative for any such findings.  
Consequently, the Board finds that a preponderance of the 
evidence is against entitlement to an initial rating at any point 
in time in excess of 10 percent for DJD of the left knee, by way 
of a separate compensable rating under DC 5257, or otherwise.  

In addition, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

During the relevant time period on appeal, the Veteran's symptoms 
associated with his service-connected left knee disorder have 
resulted in DJD and noncompensable limitation of flexion with 
pain.  Such impairment is contemplated by the applicable rating 
criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260.  The rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.


III.  Service Connection for DJD of the Left Hip

Service treatment records do not reflect any complaints or 
treatment of the left hip.  Indeed, the Veteran has emphasized 
that it is his contention that his DJD of the left hip was caused 
by his service-connected bilateral knee arthritis.  There is no 
competent medical evidence of record relating the Veteran's DJD 
of the left hip to his active service.  There is no basis to 
establish service connection for any left hip disorder as 
directly related to service.  

A December 1999 private medical statement notes that because of 
the lack of motion in his right knee, the Veteran had to put more 
stress on his left hip and knee.  This increased stress was found 
to cause a problem for the Veteran and there were a lot of 
degenerative changes in the lower back, left hip, and left knee.  
The reporting physician, Dr. Ochsner, believed that the Veteran's 
right knee problems had contributed to his left leg problems.  

VA spine examination in February 2000 revealed an x-ray 
impression of moderate DJD of the left hip.  The overall 
diagnosis included DJD of the left hip.  In an addendum note, the 
examiner stated that he believed that the Veteran's right knee 
aggravated his condition on the left side of the body secondary 
to stiffness on that side.  However, in a subsequent report, 
dated in May 2000, the same examiner indicated that he had not 
reviewed the Veteran's claims file prior to reaching this 
conclusion, and that in view of the fact that service treatment 
records did not reflect any association between any left hip and 
lower back problems and his right knee condition, he believed 
that the Veteran's current left hip and back problems were simply 
due to the aging process.    

At his personal hearing in February 2002, the Veteran testified 
how his right knee had been affecting his left knee and hip.  

June 2002 VA joints examination revealed the examiner's opinion 
that the Veteran's claim that degenerative disease of the left 
hip was secondary to the right knee with his altered gait pattern 
represented a possibility, but that it was also somewhat 
speculative in nature.  If true, the examiner noted that the same 
rationale would have to be used in assessing the etiology of the 
degenerative changes involving the lumbar spine and left ankle, 
in addition to the left hip.  The examiner believed that it was 
highly unlikely that the right knee could be the source of 
degenerative changes for all of these areas.  Therefore, this 
examiner reiterated that while a connection was possible, it was 
also somewhat speculative in nature, and did not rise to the 
level of reasonable medical certainty or even as likely as not.  
The examiner believed that it was more likely than not that 
degenerative changes in the left hip were probably age related.  

A private medical record from October 2003 reflects the Veteran's 
report of periodic left hip pain for the previous 10-15 years.  
X-rays at this time of the left hip reportedly showed no signs of 
any degenerative changes of the left hip or sacroiliac (SI) joint 

At the Veteran's hearing before the Board in September 2003, the 
Veteran continued to assert that there was a relationship between 
his knee disability and his left hip problems.  

In a February 2010 report, Dr. J. T., an orthopedic surgeon, 
reviewed the Veteran's records in order to make a determination 
whether service connection for DJD of the left hip was warranted 
on the basis that it was caused or aggravated by the Veteran's 
bilateral knee arthritis.  It was Dr. J. T.'s opinion that the 
arthritis in the left hip was not related to the Veteran's 
service-connected knees, nor was it aggravated by this service-
connected condition.  He based this opinion on the fact that the 
left hip was involved in his prostate cancer work-up in 1992, and 
there was no mention of arthritis.  A "sclerotic lesion" was 
identified on the x-ray and bone scan that was biopsied by 
interventional radiology.  In an addendum report, Dr. J. T. 
further indicated that he could find no evidence to suggest that 
left hip arthritis developed as a result of service-connected 
knee arthritis.  He noted that degenerative arthritis developed 
with age and wear and tear, by definition.  He further noted that 
diminished activity from knee arthritis would tend to preserve 
articular hip cartilage, not place wear on it.  

It was also Dr. J. T.'s professional opinion that the knee 
"arthritis" by history and chart review, did not aggravate the 
hip "arthritis."  Dr. J. T. indicated that x-rays were not 
available to quantitate the development of the arthritis and no 
angular deformity or shortening of the extremity was documented.  
There was also no mention of right hip arthritis in the records, 
and Dr. J. T. noted that he would expect both hips to be involved 
with arthritis if it were related to bilateral service-connected 
arthritis of the knees.  Private x-rays that he reviewed from 
September 2004 were normal and recent VA examination in March 
2009 did not mention left hip deformity or loss of motion.  In 
summary, it remained Dr. J. T.'s opinion that there was no 
objective or recent subjective evidence of left hip arthritis.  
Therefore, there was no evidence of causation or aggravation from 
any service-connected condition of the knees.  

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-57 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 



current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As was noted previously, there is no record of left hip injury 
during service.  Rather, as was also noted previously, it is the 
Veteran's contention that he developed a left hip injury in 
response to the symptoms of his service-connected arthritis of 
the knees.

In reviewing the evidence of record, the Board initially finds 
that while the most recent x-ray of record from October 2003 is 
negative for any findings of DJD of the left hip, the record 
reflects earlier x-ray findings of DJD of the left hip during the 
pendency of this claim that the Board finds to be sufficient 
evidence of a current disability to meet the threshold 
requirement of a current disability with respect to this claim.

As for the requirement that the current disability was either 
caused or aggravated by service-connected disability, the primary 
evidence in support of this requirement is the private medical 
opinion of Dr. Ochsner and the Veteran's own statements.  In this 
regard, the Board certainly attaches some weight to the 
statements of the Veteran, as he is capable of noting the 
existence of left hip pain throughout the years.  The Board 
further attaches some evidentiary value to the opinion of Dr. 
Ochsner, at least to the extent that he finds that the Veteran's 
right knee problems had contributed to his left leg problems.  

However, to prevail on his claim, the Board finds that there must 
be competent evidence linking the Veteran's knee arthritis to his 
DJD of the left hip, and none of the Veteran's proffered evidence 
constitutes such evidence.  More specifically, while Dr. Ochsner 
links the Veteran's right knee problems to his left leg problems, 
he does not specifically link the Veteran's right knee problems 
to the Veteran's DJD of the left hip, either by way of causation 
or aggravation.  In addition, while the Veteran is competent to 
state that has had progressive left hip problems 



throughout the many years that have now transpired since service, 
he is not competent to link the disease of DJD of the left hip to 
his service-connected knee arthritis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In addition, the only opinions of record that squarely address 
the issue of a possible relationship between the Veteran's 
service-connected knee arthritis and his DJD of the left hip are 
against the claim.  More specifically, in May 2000, the February 
2000 VA spine examiner indicated that he had not reviewed the 
Veteran's claims file prior to reaching his previously supportive 
opinion, and that in view of the fact that service treatment 
records did not reflect any association between any left hip and 
lower back problems and the Veteran's right knee condition, he 
believed that the Veteran's current left hip and back problems 
were simply due to the aging process.  Similarly, the VA joints 
examiner in June 2002 concluded that a link between DJD of the 
left hip and an altered gait pattern resulting from right knee 
arthritis was too speculative in nature, and that it was more 
likely than not that degenerative changes in the left hip were 
probably age related.  Finally, although the recent expert 
opinion of Dr. J. T. is not a model of clarity, there is at least 
one fundamental point that is made by Dr. J. T. that is also 
against the claim, namely that recent private left hip x-rays 
(2004 x-rays as noted by Dr. J. T. but the Board has only located 
results from October 2003) that reveal normal findings.  In this 
regard, while the Board is willing to concede the existence of 
some DJD of the left hip for purposes of establishing a current 
disability, for nexus purposes, the lack of obvious x-ray 
findings in 2003 or 2004 is found to be inconsistent with a 
causal relationship between the Veteran's knee arthritis and his 
DJD of the left hip, and more consistent with progressive disease 
that is age related.  

Accordingly, in considering the statements of the Veteran and the 
marginally relevant opinion of Dr. Ochsner on the one hand, and 
the more probative and persuasive opinions of the February 2000, 
June 2002, and February 2010 VA examiners based on the review and 
discussion of negative diagnostic evidence and a clearly 
articulated rationale, on the other, the Board finds that the 
latter is entitled to significantly greater weight, and that a 
preponderance of the evidence is therefore against entitlement to 
service connection for DJD of the left hip, both as directly 
related to service and as secondary to service-connected knee 
arthritis.


ORDER

Entitlement to an initial rating in excess of 10 percent for DJD 
of the left knee is denied.  

Entitlement to service connection for DJD of the left hip, to 
include as secondary to bilateral knee disability, is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


